DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (USPUB 2018/0323624) in view of Heath (USPUB 2019/0245155).

As to Claim 1, Chang discloses a battery pack charging system comprising: a battery pack interface configured to receive a battery pack; a charging circuit coupled to the battery pack interface and configured to provide charging current to the battery pack interface; a controller coupled to the charging circuit and configured to control supply of charge current to the battery pack interface; a power supply circuit coupled to the charging circuit; a filter circuit including a choke; and an alternating current plug configured to connect the filter circuit to an alternating current power source  (Figure 3, Paragraph 21).  Chang does not expressly disclose a nanocrystalline ferrite common mode choke.  Heath discloses a nanocrystalline ferrite common mode choke (Paragraph 198).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Heath and use a 
As to Claim 2, Chang and Heath disclose the battery pack charging system of claim 1, but do not expressly disclose further comprising a second nanocrystalline ferrite common mode choke in series with the nanocrystalline ferrite common mode choke.  However, the Examiner takes official notice that using multiple chokes in series is well known in the art, and it would have been obvious to add additional chokes to the device of Chang and Heath in order to improve filtering.
As to Claim 3, Chang and Heath disclose the battery pack charging system of claim 2, but do not expressly disclose wherein the nanocrystalline ferrite common mode choke is outside a charger housing, and the second nanocrystalline ferrite common mode choke is inside the charger housing.  However, changing the location of components only requires routine skill in the art, and it would have been obvious to one having ordinary skill in the art at the time of this invention to have one choke located inside the charger and the other outside, in order to reduce the size of the charger housing.
As to Claim 4, Chang and Heath disclose the battery pack charging system of claim 2, but do not expressly disclose wherein the nanocrystalline ferrite common mode choke and the second nanocrystalline ferrite common mode choke are inside a charger housing.  However, changing the location of components only requires routine skill in the art, and it would have been obvious to one having ordinary skill in the art at the time of this invention to have both chokes located in the charger housing in order to have the complete system in one housing.


As to Claim 6, Chang and Heath disclose the battery pack charging system of claim 1, further comprising a housing that houses the charging circuit, the controller, the power supply circuit, and the nanocrystalline ferrite common mode choke (See rejections for claims 1-5).
As to Claim 7, Chang and Heath disclose the battery pack charging system of claim 1, further comprising: a charger housing that houses the charging circuit, the controller, and the power supply circuit; a filter block housing that houses the nanocrystalline ferrite common mode choke; and a power cable that connects the charger housing and the filter block housing (See rejections for Claim 1-5).
As to Claim 8, Chang and Heath disclose the battery pack charging system of claim 7, but do not expressly disclose further comprising a differential mode choke pair including a first differential mode choke and a second differential mode choke, wherein the differential mode choke pair is part of the filter circuit.  However, the Examiner takes official notice that differential mode chokes are well known in the art, and one having ordinary skill in the art would add a differential mode choke to the device of Chang and Heath in order to filter noise which appears on two lines.
As to Claim 9, Chang discloses a battery pack charging system comprising: a battery pack interface configured to receive a battery pack; a charging circuit coupled to the battery pack interface and configured to provide a charging current to the battery pack interface; a controller coupled to the charging circuit and configured to control supply of charge current to the battery pack interface; a 
As to Claim 10, Chang and Heath disclose the battery pack charging system of claim 12, further comprising a second nanocrystalline ferrite filter element within the charger housing (See Claims 2-3 above).
As to Claim 11, Chang and Heath disclose the battery pack charging system of claim 10, wherein the second nanocrystalline ferrite filter element is in series with the nanocrystalline ferrite filter element (See Claims 2-3 above).
As to Claim 12, Chang and Heath disclose the battery pack charging system of claim 9, wherein the nanocrystalline ferrite filter element has a toroidal shape (See Claim 5 above).
As to Claim 13, Chang and Heath disclose the battery pack charging system of claim 9, further including: a filter block housing that houses the filter circuit; a first power cable that connects the charger housing 
As to Claim 14, Chang and Heath disclose the battery pack charging system of claim 9, further including a differential mode choke pair including a first differential mode choke and a second differential mode choke, wherein the differential mode choke pair is part of the filter circuit (See Claim 8).
As to Claim 15, Chang disclose a method for charging a battery pack, the method comprising: receiving, by a battery pack interface of a battery pack charger, a battery pack; receiving, via a power cable, alternating current power at a power supply of the battery pack charger; converting, by the power supply, the alternating current power to a direct current power; controlling, by an electronic controller, a supply of charge current to the battery pack interface to charge the battery pack; receiving extraneous signals on the power cable; and filtering, the extraneous signals on the power cable (Figure 3 and Paragraph 21).  Chang does not expressly disclose a nanocrystalline ferrite toroidal choke.  Heath discloses a nanocrystalline ferrite common mode choke (Paragraph 198).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Heath and use a nanocrystalline ferrite common mode choke in the device of Chang, as they exhibit a high inductance, good filter effectiveness, small size, and thermal stability.
As to Claim 16, Chang and Heath disclose the method of claim 15, wherein the nanocrystalline ferrite toroidal choke is a common mode choke (Heath Paragraph 198).
As to Claim 17, Chang and Heath disclose the method of claim 15, further comprising: filtering, by at least one differential mode choke, the extraneous signals on the power cable (See Claim 8 above).

As to Claim 19, Chang and Heath disclose the method of claim 15, wherein filtering the extraneous signals on the power cable includes: filtering, via a first nanocrystalline ferrite toroidal choke configured to filter signals at a first frequency, the extraneous signals on the power cable, and filtering, via a second nanocrystalline toroidal choke configured to filter signals at a second frequency, the extraneous signals on the power cable (See Claims 1-8 above).
As to Claim 20, Chang and Heath disclose the method of claim 15, wherein receiving alternating current power at the power supply of the battery charger includes: receiving the alternating current power at an alternating current plug; and providing the alternating current power from the alternating current plug to the power supply via the nanocrystalline ferrite toroidal choke and at least one differential mode choke (Chang figures 3-4, paragraph 21, see Claims 1-8 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859